Citation Nr: 1441072	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left arm disability, resulting in limited mobility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).  

The Veteran testified at a December 2010 video conference hearing before the undersigned; the hearing transcript is of record.  

The Board remanded the appeal for service connection for a left arm disability in August 2012 for additional development that included a request to obtain a VA examination and updated VA treatment records.  This was accomplished, and the Board finds that it may proceed with a decision on the issue on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002)).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of a left rotator cuff tear, os acromiale, a fractured left humerus, status post open reduction and internal fixation, and arthritis.

2.  The Veteran did not sustain a left arm or shoulder injury in service.

3.  The Veteran did not have chronic left arm or shoulder symptoms in service or continuous symptoms after service separation. 

4.  Arthritis did not manifest to a compensable degree within one year of separation from service.

5.  A left arm or shoulder disability is not etiologically related to active service


CONCLUSION OF LAW

The criteria for service connection for a left arm disability, resulting in limited mobility, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a December 2007 and July 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA and private treatment records, and lay statements and testimony have been associated with the record.  The case was remanded for a VA examination in August 2012 to address the etiology of a claimed left arm disability.  See 38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2012 VA examination and opinion obtained are adequate.  The opinion was based on a review of the claims file, to include service records, and the VA examiner provided adequate reasons and bases for the opinion rendered.  The Veteran has not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

The Veteran testified at a hearing before the Board in December 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In the present case, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's etiology and diagnosis of the claimed disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Melanoma are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not experience chronic left arm or shoulder symptoms in service.  Service treatment records, to include July 1964 enlistment, April 1965 annual, and January 1968 separation examinations, do not reflect any complaints, treatment or diagnoses related to the left arm, or a reported left arm injury in service, nor has the Veteran identified any specific treatment related to the claimed injury in service.  Instead, the weight of the evidence shows that the Veteran was first seen for left arm and shoulder complaints decades post-service.  

The Board finds that the Veteran did not sustain a left arm or shoulder injury in service.  During a December 2010 videoconference hearing, the Veteran described injuring his left arm during a slip and fall in service.  He stated that he was going down to the engine room, which was his station, when he slipped, and he "grabbed all of [his] body weight on his left arm."  He reported that his arm hurt, but he never had it seen or taken care of because he had to work.  He reported that he was first seen for treatment post-service in approximately 1971, with his first surgery done by Dr. R.W. in 1979 or 1980.  While the Veteran testified that he had initial surgery to the right shoulder, completed by Dr. R.W. in 1979 or 1980, a treatment report from Dr. R.W. dated in October 2009 shows that the Veteran was first seen by him, and was surgically treated for a massive left shoulder rotator cuff in 2002, inconsistent with the Veteran's testimony as to first having surgery in 1979 or 1980.

The Veteran described a different history of both injury and treatment during an August 2012 VA examination.  He reported to the VA examiner that he pulled his left shoulder while lifting a valve caudal weighing approximately 45 pounds.  He reported that he did not complain of or receive treatment in service.  He reported that his condition deteriorated, and that he eventually required three operative procedures to his left shoulder beginning in 2002, for a torn rotator cuff.  He denied any history of injury to the left shoulder post-service.    

The Board finds that the Veteran's statements as to the nature of his in-service injury and subsequent treatment are not consistent and are not credible.  Moreover, based on x-ray evidence, an August 2012 VA examiner provided a diagnosis of a fractured left humerus requiring open reduction and internal fixation, despite no evidence of treatment for a fracture shown in service treatment records, and the Veteran's own report of having no injuries to the left shoulder after service discharge during the August 2012 VA examination.  The VA examiner noted that in a December 2008 x-ray report, the Veteran was found to have an open reduction internal fixation of the humerus with intact hardware, suggesting a fracture of the humerus, inconsistent with the Veteran's report of "no history of trauma" after discharge.  The VA examiner stated that a fracture humerus was uncommon unless significant trauma had occurred, and that such an injury would have been treated initially; however, no history of fracture was shown in service, and no history of fracture was suggested in Dr. R.W.'s post-service 2002 report, indicating a later date of injury.  Based on the discrepancies between the Veteran's statements with respect to the nature of his injury in service, and his treatment post-service, as well as inconsistencies between his reports and objective findings shown on examination, the Board finds that the Veteran is not credible and has not credibly identified an injury to the left arm or shoulder in service, and has not credibly identified the course of his treatment since service.

While the Veteran may have exhibited symptoms of arthritis prior to initial treatment in 2002, he has not established the presence of symptoms in service, or for many years post service.  The Board finds that arthritis did not manifest to a compensable degree in service or within one year of service separation as arthritis was first identified in conjunction with the present claim for service connection, submitted decades after separation.  Accordingly, the Board finds that symptoms related to arthritis in the left arm were not chronic in service or continuous since service separation. 

The Board finds that the Veteran's claimed left arm disability is not otherwise etiologically related to service.  An October 2009 treatment report from Dr. R.W. shows that in 2002, the Veteran was operated on for a massive rotator cuff tear and non-operative treatment for os acromiale in the left shoulder, and that the rotator cuff tear had been longstanding at that point.  The Veteran reported to Dr. R.W. that the tear was attributed to an injury, sustained in service in the late 1960s.  Dr. R.W. opined that the injury the Veteran was seen for in 2002 was consistent with a longstanding injury.  While Dr. R.W. indicated that the Veteran's left shoulder condition was due to a longstanding injury, existing prior to 2002, the Board finds that he did not relate such condition to service, and the Board finds that the Veteran's own report, relating the rotator cuff tear to service, does not substantiate such an assertion absent any treatment for or finding of a rotator cuff tear in service.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and do not serve to verify the occurrences described.).  Thus, Dr. R.W.'s statement cannot be considered sufficient evidence of a nexus.  

Insomuch as the Veteran asserts that his left shoulder rotator cuff tear is related to an untreated injury in service, the Board finds that he is neither credible nor competent to provide such an opinion.  As noted above, the Veteran has not been consistent in identifying the nature of a reported injury in service, or treatment post service, and it appears that the Veteran sustained a traumatic fracture to the left humerus post-service.  Moreover, as a lay person, the Board finds that the Veteran is not competent as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of a rotator cuff tear, os acromiale, or for arthritis, absent any treatment for such in service, and the Board finds that his bare lay assertions attempting to relate his disabilities to service is of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Bardwell, 24 Vet. App. at 40.  

The Veteran's left arm disability is not otherwise shown to be related to service.  In that regard, an August 2012 VA examiner diagnosed the Veteran with a bilateral rotator cuff tear, os acromiale, and a fractured left humerus which required open reduction and internal fixation based on a review of the record, examination, and x-ray evidence.  Additionally, the Veteran had x-ray evidence of arthritis at the time of examination.  The VA examiner opined that the Veteran's claimed left arm and shoulder disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  

The examiner reasoned that Dr. R.W. performed the Veteran's first surgical procedure in May 2002.  He noted that the Veteran's diagnosed os acromiale, which was an anatomical variant, put him at a high risk for rotator cuff tears.  The VA examiner also accurately noted the absence of complaints or treatment for a shoulder injury in service, and an absence of treatment or diagnoses for the shoulder until over 30 years post-service.  Significantly a December 2008 x-ray report, the Veteran was found to have an open reduction internal fixation of the humerus with intact hardware, suggesting a fracture of the humerus, inconsistent with the Veteran's report of "no history of trauma" after discharge.  The VA examiner opined, based on his orthopedic experience, that a fracture humerus was uncommon unless significant trauma had occurred, and would have been treated initially; however, no history of fracture was suggested in a 2002 orthopedic report.  The VA examiner opined, in light of the foregoing, that the Veteran's current left shoulder and left arm disabilities were less likely than not to have had their origin in service, and that there existed no causal nexus between service and the Veteran's claimed disability. 

The Board finds that this opinion is probative, as it is based on a review of the available evidence of record, to include service records, which showed no treatment for a left arm or shoulder injury, such as a fracture of the arm in service which would have required treatment in service had it occurred at that time, and the Board finds that the VA examiner provide adequate reasons and bases for the opinions rendered.  The Board finds that the weight of the evidence does tends to suggest against a relationship between the claimed left arm disability and service.  For these reasons, the Board finds that a left arm disability, to include rotator cuff tear, os acromiale, a fractured left humerus, and arthritis, is not etiologically related to service. 

As the weight of the competent, credible, and probative evidence does not establish a nexus between a left shoulder disability and service, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a left arm disability resulting in limited mobility is denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


